

	

		II

		109th CONGRESS

		2d Session

		S. 2231

		IN THE SENATE OF THE UNITED STATES

		

			February 1, 2006

			Mr. Byrd (for himself,

			 Mr. Rockefeller, and

			 Mr. Kennedy) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To direct the Secretary of Labor to prescribe additional

		  coal mine safety standards, to require additional penalties for habitual

		  violators, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Federal Mine Safety and Health Act of

			 2006.

		2.Sense of

			 CongressIt is the sense of

			 Congress that the Mine Safety and Health Administration should strictly enforce

			 mine health and safety standards as required under the Federal Mine Safety and

			 Health Act of 1977 (30 U.S.C. 801 et seq.).

		3.Enhanced

			 underground coal mine safety standards

			(a)NotificationNot later than 90 days after the date of

			 enactment of this Act, the Secretary of Labor shall revise the regulations

			 prescribed pursuant to section 101 of the Federal Mine Safety and Health Act of

			 1977 (30 U.S.C. 811) to require that the operator of each coal mine

			 expeditiously provide notification of any accident where rescue and recovery

			 work is necessary. The Secretary shall take such steps as are necessary to

			 ensure that a system is in place within the Mine Health and Safety

			 Administration to immediately receive such notification.

			(b)Rapid emergency

			 responseNot later than 90

			 days after the date of enactment of this Act, the Secretary of Labor shall

			 revise the regulations prescribed pursuant to section 115(e) of the Federal

			 Mine Safety and Health Act of 1977 (30 U.S.C. 825(e)) regarding mine rescue

			 teams. Such regulations—

				(1)shall address the

			 efficacy and adequacy of—

					(A)training and

			 qualifications for rescue team members;

					(B)the equipment and

			 technology used in mine rescue, including refuge chambers and other rescue

			 alternatives;

					(C)the structure and organization of rescue

			 teams, including the number of team members and the procedural rules for the

			 use of teams, including contractor teams; and

					(D)the guidelines

			 addressing the potential liability of and insurance issues relating to rescue

			 teams; and

					(2)shall

			 require—

					(A)that the operator

			 of each coal mine maintain mine rescue teams whose members—

						(i)are

			 employed by such operator and who are familiar with the workings of such coal

			 mine; and

						(ii)shall be available

			 at such coal mine for rescue and recovery work to provide an immediate and

			 rapid response to an emergency; and

						(B)that the operator of each coal mine have in

			 place a plan for coordination and communication between the operator and mine

			 rescue teams and local emergency response personnel, and that such local

			 personnel be eligible to receive appropriate training in order to be familiar

			 with mine rescue and recovery work.

					(c)Emergency air

			 and communications equipmentNot later than 90 days after the date of

			 enactment of this Act, the Secretary of Labor shall prescribe regulations as

			 authorized by section 315 of the Federal Mine Safety and Health Act of 1977 (30

			 U.S.C. 825(e)). Such regulations shall require that each coal mine maintain at

			 strategic locations within each mine, the following:

				(1)Emergency supplies of air and

			 self-contained breathing equipment for persons awaiting rescue due to an

			 emergency within the mine. Such equipment shall be sufficient to maintain such

			 persons for a sustained period of time and shall be in addition to the

			 self-rescue devices referred to in section 317 of that Act (30 U.S.C.

			 877(n)).

				(2)Independent means of communication with the

			 surface for persons awaiting rescue at such locations, including secondary

			 telephone or equivalent two-way communications facilities to the

			 surface.

				(d)Emergency

			 tracking and communications equipmentNot later than 90 days after the date of

			 enactment of this Act, the Secretary of Labor shall prescribe regulations to

			 require each operator of a coal mine to implement a communication and

			 electronic tracking system to assist in rescue and recovery work of persons

			 awaiting rescue due to an emergency within the coal mine. Such regulations

			 shall require that each person who enters a coal mine to be equipped

			 with—

				(1)a portable communications device calibrated

			 to communicate with both the surface and to rescue personnel; and

				(2)an electronic

			 tracking device permitting persons on the surface and rescue personnel to

			 determine the exact location of each such person within the mine.

				(e)Prohibited

			 practicesNot later than 90

			 days after the date of enactment of this Act, the Secretary of Labor shall

			 revise the regulations prescribed pursuant to section 303(y) of the Federal

			 Mine Safety and Health Act of 1977 (30 U.S.C. 863(y)) to require, in any coal

			 mine, regardless of the date on which it was opened, that belt haulage entries

			 not be used to ventilate active working places.

			4.Increased

			 penalties for habitual violatorsNot later than 90 days after the date of

			 enactment of this Act, the Secretary of Labor shall prescribe

			 regulations—

			(1)to establish that no civil penalty less

			 than $10,000 shall be assessed pursuant to section 110 of the Federal Mine

			 Safety and Health Act of 1977 (30 U.S.C. 820) for a violation which occurs of a

			 mandatory health or safety standard where the operator displays negligence or

			 reckless disregard of such standard; and

			(2)to provide for a

			 civil penalty of up to $100,000 for an operator who fails to comply with

			 section 3(a) of this Act.

			5.Technological

			 transfer and application

			(a)Office of

			 Science and Technology TransferThe Secretary of Labor shall establish

			 within the Mine Safety and Health Administration an Office of Science and

			 Technology Transfer for the purposes of conducting research and development to

			 apply advancing sciences and technologies to underground coal mine and coal

			 miner health and safety. Such Office shall consult with other Federal agencies,

			 as appropriate and on a regular basis, in order to stay informed of the latest

			 technologies that are available to ensure coal miner health and safety.

			(b)Periodic review

			 and applicationThe Secretary of Labor shall, on a periodic

			 basis, review the underground coal mine health and safety standards for

			 possible revision with regard to advancing sciences and technologies, and

			 shall, on a periodic basis, revise such standards to require the implementation

			 of such technologies.

			(c)Authorization of

			 AppropriationsThere is

			 authorized to be appropriated such sums as may be necessary for the purposes of

			 implementing this section.

			6.Miner

			 ombudsman

			(a)EstablishmentThere shall be established within the

			 Office of the Inspector General of the Department of Labor the position of

			 Miner Ombudsman. The President, by and with the advice and consent of the

			 Senate, shall appoint an individual with expertise in mine safety and health to

			 serve as the Miner Ombudsman.

			(b)DutiesThe Miner Ombudsman shall—

				(1)be responsible for

			 ensuring the safety of mines through information collection and sharing;

				(2)establish a

			 toll-free telephone number and appropriate Internet website to permit

			 individual miners to confidentially report mine safety and health

			 violations;

				(3)forward

			 information collected concerning mine safety and health violations to the

			 appropriate officials of the Mine Safety and Health Administration for

			 investigation; and

				(4)carry out other

			 activities to improve the safety of mines.

				7.DefinitionsAs used in this Act, the terms coal

			 mine and operator have the meanings given such terms in

			 section 3 of the Federal Mine Safety and Health Act of 1977 (30 U.S.C.

			 802).

		

